DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, figure 3, claims 1, 4, and 9, in the reply filed on 8/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 4 is objected to because of the following informalities:  the examiner suggests that “performing quenching for cooling the base material” should read “performing quenching for further cooling the base material” in order to remove any confusion about when the cooling happens or which cooling is happening.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook”.
Regarding claim 1, Miglietti teaches:
A method for producing a turbine blade, comprising: 
performing brazing treatment for welding a brazing material [powder (14); 4:64-66 and figure 1] to be joined to a base material [Ni base metal (12); 4:65] of a turbine blade [substrate (12), turbine blade; 4:55-56] by operating a heater to perform heating at a first temperature under a state in which the base material having the brazing material arranged thereon is placed in a predetermined heating furnace including the heater [Example 1 teaches preheating to several stages and brazing at 1230-1320°C; 6:31-67.  The examiner notes that it is extremely well-known to braze in a furnace having a heater in order to achieve the desired temperature and to protect the brazement];  
subjecting the base material to solutionizing treatment by heating the base material at a second temperature lower than the first temperature after the annealing [the component is solution heat treated at 1200°C; 7:21-25].
Miglietti does not teach:
performing annealing for cooling the base material by stopping the heater and lowering a furnace internal temperature after the brazing treatment; and 
the solutionizing treatment is after the annealing.

Since the brazing temperature and annealing temperatures overlap and both are performed in furnaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to anneal the turbine blade after the brazing since it is already at the annealing temperature.  One would have been motivated to do so in order to avoid having to expose the blade to oxidizing air, to avoid using a second furnace/step, and/or to save time and money.  As for stopping the heater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that there are only three ways to reduce the temperature of the furnace, inject cooler air, turn down the heat source, or turn it off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any of these in order to achieve the desired cooling.  Furthermore, one would have been motivated to simply turn off the heater since this is the most energy efficient method of cooling in a furnace.   
Regarding claim 9, Miglietti does not teach:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook” as applied to claim 1 above, and further in view of Parker et al. (US 2013/0315718 A1), Berger et al. (US 7,832,620 B2), and Narita (US 2009/0274927 A1). 
Regarding claim 4, Miglietti does not teach:
forming second coating through use of a metallic material having a higher oxidation-resisting property than an oxidation-resisting property of the base material, the second coating formed on a surface of the base material [MCrAlY coating; 7:21-25]; and 
Miglietti does not teach: 
forming first coating through use of a metallic material having a higher wear-resisting property than a wear-resisting property of the base material, the first coating formed on a portion of the base material corresponding to a contact surface of the turbine blade; 
performing quenching for cooling the base material by supplying a cooling air into the heating furnace after the furnace internal temperature reaches a predetermined temperature through the annealing, 
wherein the first coating and the second coating are formed after the brazing treatment, the annealing, and the quenching are performed, and 
wherein the solutionizing treatment is performed after the first coating and the second coating are formed.
Concerning the first coating:  
Parker teaches any or all of these components may be provided with a coating, for example on the sliding interface of the nozzle and the sleeve there could be a coating of diamond-like-carbon, anodisation, or tribaloy or a substitute wear resistant coating. The aerodynamic surfaces may be provided with a coating to promote smoothness or resist corrosion. Such coatings could include non-deposited coatings such as a plasma-electrolytic-oxide coating or substitute coatings; 0290.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the MCrAly coating to aerodynamic surfaces of the blade and Tribaloy to the sliding surfaces of the blade in order to protect each surface against specific threats.  
Concerning the quenching:
Berger teaches a cooling step wherein when the Ni superalloy component reaches a predetermined temperature the cooling rate is increased; see figure 3. 
Davis teaches injecting gases/air into a furnace for cooling purposes; page 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to quench/increase the cooling rate after a predetermined temperature is reached as taught by Berger, such as when the furnace temperature no longer or marginally affects grain growth.  As for as quenching with air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Davis and inject air into the furnace in order to increase the cooling rate.
Concerning the solutionizing after the coating:    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine any coating diffusion steps with the solutionizing step in order to save time and money.  In doing so the solutionizing step and aging step would be done after the coatings are applied.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook” as applied to claim 1 above, and further in view of Nazmy et al. (US 2004/0050460 A1).
Regarding claim 9, Miglietti does not teach:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
Nazmy teaches annealing a Ni super alloy wherein the cooling rate from the annealing temperature is 0.5k/min-5K/min in order to establish a coarse gamma prime microstructure; 0002, 0008, 0017.    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool between 3-5°C/min in order to establish a coarse gamma prime microstructure.  
Nazmy and the claims differ in that Nazmy does not teach the exact same ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735